Case 2:19-cv-00478-JPH-MJD Document 27 Filed 11/05/20 Page 1 of 2 PageID #: 272




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 KEVIN TOMMIE HALL,                                   )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:19-cv-00478-JPH-MJD
                                                      )
 WATSON,                                              )
                                                      )
                               Respondent.            )

                  Order Transferring Action to the Middle District of Florida

        Petitioner Kevin Tommie Hall, a federal inmate currently incarcerated in the U.S.

 Penitentiary Coleman II in Coleman, Florida, has filed a petition under 28 U.S.C. § 2241,

 challenging his sentence in view of 28 U.S.C. § 2255(e), generally known as the Savings Clause.

        The "default rule" is that a § 2241 petition must be brought where the Petitioner's

 immediate custodian is located unless some other provision of law can be found granting another

 district court jurisdiction. Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). District courts are

 limited to granting habeas relief "within their respective jurisdictions," which limits proceedings

 to the federal district in which the petitioner is detained. 28 U.S.C. § 2241(a); Rumsfeld, 542 U.S.

 at 442; al-Marri v. Rumsfeld, 360 F.3d 707, 709 (7th Cir. 2004) (citing Wales v. Whitney, 114 U.S.

 564, 574 (1885); Carbo v. United States, 364 U.S. 611, 617 (1961)). Moreover, 28 U.S.C. §§ 2242

 and 2243 are directed to the person who currently has custody over the petitioner.

        Because Mr. Hall is currently incarcerated in Coleman, Florida, the district court with

 jurisdiction over a § 2241 petition is in the Middle District of Florida. 28 U.S.C. § 127(b).

        Based on the foregoing, this action is transferred to the United States District Court for

 the Middle District of Florida. The clerk is directed to transfer this action to the United States



                                                  1
Case 2:19-cv-00478-JPH-MJD Document 27 Filed 11/05/20 Page 2 of 2 PageID #: 273




 District Court, Middle District of Florida, Ocala Division. Following completion of the transfer,

 the clerk is directed to close this action on the docket.

 SO ORDERED.

 Date: 11/5/2020




 Distribution:

 KEVIN TOMMIE HALL
 03671-031
 COLEMAN - II USP
 COLEMAN II U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 1034
 COLEMAN, FL 33521

 James Robert Wood
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 bob.wood@usdoj.gov



                                                  2
